C. D. Ponce. Injunction.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
*969Yista la moción del demandante apelado por la que solicita la desestimación del presente recurso por la alegada razón de no haber presentado el demandado apelante su alegato dentro de los diez días siguientes a la fecha de la radicación de los autos en este Tribunal;
Por CUANTO, de los autos ante nos aparece que el alegato del demandado apelante fué radicado ante esta Corte el día 22 de diciem-bre de 1942, o sea dentro de la prórroga que le fué concedida por este Tribunal en 23 de noviembre de 1942, la cual venció el 28 de diciembre del mismo año;
Por taNto, se declara no haber lugar a la desestimación solicitada.
('e) FALTA DE JURISDICCIÓN